Citation Nr: 1816246	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-29 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an effective date earlier than May 21, 2002, for the grant of service connection for schizophrenia, paranoid type.



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to October 1977.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the Veteran has been found to be not competent to handle disbursement of VA funds effective from August 11, 2011; his payments are managed by his spouse as the appointed fiduciary.  See August 2011 rating decisions and notification letters; November 2011 notification letter.  Because the fiduciary has not prosecuted the Veteran's appeal, the Board has only listed the Veteran as the party to this appeal.  38 C.F.R. § 20.301 (2017).

In a June 2015 decision, the Board denied the Veteran's earlier effective date claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court granted an Amended Joint Motion for Remand (Joint Motion) filed by the parties and remanded the case to the Board.  In a March 2017 decision, the Board considered the terms of the Joint Motion and again denied the claim.  The Veteran appealed the Board's decision to the Court.  In September 2017, the Court granted a Joint Motion filed by the parties and remanded the case to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  In a final November 1978 rating decision, the RO denied service connection for a nervous condition.  The Veteran did not perfect an appeal within the applicable time period.

2.  In a final May 1985 decision, the RO determined that new and material evidence had not been received to reopen a claim for service connection for a nervous condition (then claimed as anxiety problems).  The Veteran did not respond to that letter or submit new and material evidence within the one-year period thereafter.

3.  Following the May 1985 decision, the Veteran first filed a request to reopen a claim for service connection for an anxiety disorder on May 21, 2002; no earlier record constitutes a formal or informal claim for this benefit.

4.  In a July 2011 decision, the Board granted service connection for schizophrenia based on a finding that the Veteran had been shown to have progressive mental illness culminating in that diagnosis, including a history of anxiety and nervousness.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 21, 2002, for the grant of service connection for schizophrenia, paranoid type have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017) (including consideration of provisions in effect in 1987).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




Law and Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a) (2012) (previously 38 U.S.C. § 3010(a)).  The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of the claim or the date entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2) (2017).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 C.F.R. §§ 3.400(q)(2) (previously 38 C.F.R. § 3.400(q)(1)(ii)), 3.400(r).  The effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) (holding that 38 U.S.C. § 5110(a) "is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed").  The United States Court of Appeals for Veterans Claims (Court) explained that the statutory framework does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits based on a reopened claim.  Id. (holding that the term "new claim," as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a) (previously 38 U.S.C. § 3001(a)); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an effective date earlier than May 21, 2002, for the grant of service connection for schizophrenia, paranoid type is not warranted.

The Veteran initially contended that the effective date for service connection for his psychiatric disability should be June 2, 1978, which was the date that he originally filed a claim for that benefit.  See February 2012 notice of disagreement; March 2014 written statement.  His current representative has contended that he should be granted an effective date of August 28, 1987, because a written statement that he filed on that date constitutes an informal claim for that benefit that remained pending before the RO.  See August 2016 and January 2018 written appellate briefs.

The RO denied the Veteran's June 1978 initial claim for service connection for a nervous condition in a November 1978 rating decision.  The Veteran expressed disagreement with that decision, but he did not perfect an appeal within the applicable time period.  In April 1985, the Veteran filed a request to reopen a claim for service connection for a nervous condition (then claimed as anxiety problems).  In a May 1985 decision, the RO determined that new and material evidence had not been received to reopen the claim; the RO also notified the Veteran that his claim had been previously denied and that he needed to submit new and material evidence to reopen it.  The Veteran did not respond to that letter or submit new and material evidence within the one-year period thereafter.

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of clear and unmistakable error (CUE).  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40 at 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).  In this case, the Veteran and his representative have not specifically alleged a valid claim of CUE in the November 1978 rating decision or May 1985 decision.
Based on the foregoing, the November 1978 rating decision and May 1985 decision are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also March 2014 written statement (Veteran acknowledged that he did not pursue the appeal).

Following the May 1985 decision, the Veteran filed a request to reopen a claim for service connection for an anxiety disorder on May 21, 2002.  In a July 2011 decision, the Board granted service connection for schizophrenia based on a finding that the Veteran had been shown to have progressive mental illness culminating in that diagnosis, including a history of anxiety and nervousness.  The RO effectuated that decision in the August 2011 rating decision on appeal, assigning an effective date of May 21, 2002.

The parties agreed in the April 2016 Amended Joint Motion that the June 2015 Board failed to address whether an August 28, 1987, written statement from the Veteran constituted an informal claim for service connection for the now service-connected psychiatric disability.  The parties further agreed in the September 2017 Joint Motion that the Board did address that written statement in its March 2017 decision, but it erred in not applying the version of 38 C.F.R. § 3.155 in effect in 1987.

Regarding the date of claim, the record does not contain any earlier communication following the May 1985 decision indicating an intent to file a new service connection claim for the now service-connected psychiatric disability.  By way of background, the RO sent the Veteran a September 1986 letter informing him that his education benefits would expire on October 8, 1987.  The Veteran submitted a December 1986 responsive written statement requesting that his delimiting date be extended.  In a March 1987 letter, the RO informed the Veteran that he may only be entitled to an extension of his delimiting date if he was prevented from initiating or completing an education program because of a disability.  The letter requested that he submit evidence of the following information: 1) the disability; 2) the beginning and ending dates of the disability; 3) a statement of how the disability was incurred; 4) a statement of his employment history; and 5) medical evidence of the disability.  In an April 1987 written statement, the Veteran again requested an extension of the delimiting date, noting that he had an illness during previous years, and he submitted VA treatment records and other information in support of his request.
 
In June 1987, the RO sent the Veteran another letter requesting that he specifically address items 1 through 4 listed in the March 1987 letter, a copy of which was enclosed.  In an August 7, 1987, letter, the RO indicated that it had requested additional information in the March 1987 and June 1987 letters in support of the Veteran's claim for an extension of the delimiting date that he did not provide.  The RO indicated that, because the Veteran did not submit the evidence requested, his claim was disallowed, and he would have to submit the requested evidence within one year of the second request for the RO to reconsider his claim.

The Veteran submitted a responsive August 28, 1987, written statement on a VA Form 21-4138.  Underneath the language on the form of "[t]he following statement is made in connection with a claim for benefits in the above-named veteran," he wrote "Change on delimiting date (Education benefits)."  He then responded to the items requested in the earlier letters.  Specifically, he wrote "Item #1" and identified a left knee problem and a nervous condition.  For "Item #2," he stated that his conditions began in 1976.  For "Item #3," he wrote that his left knee injury occurred while he was in field training at Camp Lejeune, and that his nervous condition "happen[ed] during [his] time in the service."  The Veteran then indicated that both conditions came and went and that there was no ending date.  For the final "Item #4," the Veteran discussed his work history.  Along with that written statement, he submitted copies of the March 1987 and June 1987 RO letters.

In a November 1987 letter, the RO notified the Veteran that, in order to consider his claim for an extension of his delimiting date, he had to provide certain additional information related to the dates and reasons he was unable to pursue training because of his disability.  The RO also requested that he provide a statement from an attending physician identifying his diagnosis and treatment, the period(s) of disability, and a statement concerning the feasibility of employment or training for the Veteran.  It appears that the Veteran submitted VA treatment records along with a copy of that letter in a December 1987 submission, without further information.  In February 1988, the RO notified the Veteran that his claim for an extension of the delimiting date was disallowed due to his failure to respond completely to the prior request for information.  See also January 1988 VA memorandum.

In a May 1988 written statement, the Veteran reiterated his request for an extension of his delimiting date, noting that he had submitted the requested medical evidence and all items of information requested.  In a June 1988 letter, the RO indicated that it needed additional evidence so that further action could be taken on the Veteran's claim for an extension of his delimiting date.  In September 1988, the RO notified the Veteran that his claim for an extension of the delimiting date was disallowed due to his failure to respond completely to the prior request for information.

Based on the foregoing, the Board finds that the August 28, 1987, written statement does not constitute an informal claim for service connection for the now-service connected psychiatric disability under the version of 38 C.F.R. § 3.155 in effect at that time.  When viewed in connection with the earlier documents from both the Veteran and the RO as set forth above, the record shows that the Veteran provided that written statement in response to his ongoing request for an extension of the delimiting date of his education benefits.  The August 1987 written statement was provided in response to the RO's earlier request for information in the March 1987 and June 1987 letters (copies of which were included in that submission), and the March 1987 letter specifically explained that the requested information was needed for the Veteran to apply for the extension of the delimiting date (and a copy of that letter was also provided with the June 1987 letter).  The March 1987 and June 1987 letters and requested information were again referenced in the August 7, 1987, RO letter that was sent several weeks before the Veteran submitted the August 28, 1987, written statement.

In the August 28, 1987, written statement itself, the Veteran clearly indicated that he sought a change of his delimiting date for education benefits at the top of the form.  Although he attributed the onset of his "nervous condition" and another disorder to his military service, it is not evident that the Veteran intended to reopen his previously denied service connection claim or that he was seeking disability compensation as part of that submission.  VA is obligated to consider all possible bases for compensation; however, this does not mean that it is required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The RO also indicated on multiple occasions in response to the Veteran's ongoing request (both before and after the August 1987 written submission) that it was considering the Veteran's claim for an extension of the delimiting date and did not otherwise lead him to believe that his request also included a service connection-related claim.  See RO letters from March 1987, August 7, 1987, November 1987, February 1988, and September 1988 (including decisions on the request).  

The Board acknowledges the Veteran's representative's argument that the August 1987 written statement reasonably raised the issue of an intent to submit a claim for or evidenced a belief in entitlement to service-connected disability compensation for a nervous condition, particularly where the Veteran had been seeking service-connected compensation for that disability since June 1978 and had been denied by the RO on at least two occasions.  See August 2016 and January 2018 written appellate briefs.  However, there is a distinction between reporting facts regarding a separate claim for education benefits and evidencing a belief in entitlement to service connection itself.  In fact, the Veteran's own statements of record are not consistent with the representative's argument.  In this regard, the Veteran has acknowledged that he did not pursue the service connection claim appeal after 1980 and that his next request for service connection was in the 2002 request to reopen.  See March 2014 written statement; see also May 2002 request to reopen (specifically indicates that submission was a request to reopen).  Moreover, the Veteran and his representative never clarified or submitted follow-up correspondence indicating that he was claiming service connection in addition to the extension of the delimiting date.  Indeed, there was no communication between the correspondence in 1987 and 2002.

The Board has also considered the Veteran's report in the March 2014 written statement that he was unsure why he did not pursue his appeal in 1980, but that he had been alone and very sick.  The record shows that the Veteran was represented throughout the time period in question and that his representative had been copied on letters from the RO related to the request for an extension of the delimiting date.  See, e.g., RO letters from March 1987, August 1987, and September 1988.  The record also demonstrates that the Veteran was able to communicate with the RO through the submission of written statements and documentation in support of that claim, including his responses discussed above.  See also, e.g., March 1986 VA Form 22-8873 and April 1986 written statement (request for education benefit-related changes).   In addition, neither the Veteran nor his representative has contended that any VA treatment records for his schizophrenia during this period should be considered an informal claim to reopen under 38 C.F.R. § 3.157.  Moreover, the intent to file a claim must be clear; "statements expressing a wish or desire to obtain [VA benefits] recorded in medical reports by VA physicians" do not constitute an informal claim.  King v. Shinseki, 23 Vet. App. 464, 469 (2010).

Regarding the date of entitlement, the Board acknowledges the Veteran's contention that he is entitled to an earlier effective date because he has suffered from mental health problems since service.  Nevertheless, even assuming that the evidence shows that the Veteran met the requirements for service connection prior to May 2002, the effective date for an award based on a claim reopened after final adjudication cannot be earlier than the date of VA's receipt of the new claim. 

Based on the foregoing, the Board concludes that, following the May 1985 decision, a formal or informal claim for service connection for a psychiatric disorder was not received prior to the claim submitted on May 21, 2002, the effective date currently assigned.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.







ORDER

Entitlement to an effective date earlier than May 21, 2002, for the grant of service connection for schizophrenia, paranoid type is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


